                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

BYRON RODERICK,                                      )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )    Case No. 1:17-cv-02201-TWP-MPB
                                                     )
BRC RUBBER AND PLASTICS,                             )
                                                     )
                              Defendant.             )

 ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AND
  DENYING PLAINTIFF’S MOTION FOR LEAVE TO SUBMIT NEW EVIDENCE

       This matter is before the Court on a Motion for Summary Judgment filed pursuant to

Federal Rule of Civil Procedure 56 by Defendant BRC Rubber & Plastics, Inc. (“BRC”) (Filing

No. 34). Also pending before the Court is a Motion for Leave to Submit Newly Discovered

Evidence in Opposition to Defendant’s Motion for Summary Judgment filed by Plaintiff Byron

Roderick (“Roderick”) (Filing No. 39). Roderick filed this lawsuit after he felt he had experienced

discrimination and harassment based on his sexual orientation at BRC, his former place of

employment. In his Amended Complaint, Roderick asserts a claim for sex discrimination and

harassment under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq. (“Title

VII”). For the following reasons, Roderick’s Motion to submit new evidence is denied and BRC’s

summary judgment motion is granted.

                                       I.   BACKGROUND

       The following facts are not necessarily objectively true, but as required by Federal Rule of

Civil Procedure 56, the facts are presented in the light most favorable to Roderick as the non-

moving party. See Zerante v. DeLuca, 555 F.3d 582, 584 (7th Cir. 2009); Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 255 (1986).
       BRC is a rubber and plastic injection molding company that operates a manufacturing plant

in Hartford City, Indiana, where it makes rubber injection molding for the automotive industry

(Filing No. 34-2 at 2). After working at BRC for twenty-three years Roderick resigned his

employment at BRC on June 1, 2017, alleging discrimination and harassment based on his sexual

orientation. Roderick is an openly gay male, and during his employment at BRC, most of the

employees were aware that he is gay (Filing No. 34-1 at 2, 5, 8).

       Roderick began working at BRC on November 10, 1993 as a press operator. About six

months later, he moved into the position of lead quality employee on the day shift in the quality

department at BRC’s Hartford City plant, where he remained for most of his of employment. The

quality department day shift consisted of two individuals auditing parts on the floor and three

individuals in the office, which included Roderick in the office. Linda Overmyer (“Overmyer”)

was Roderick’s supervisor for nine years in the quality department. Id. at 5–6.

       For several years, Roderick had workplace attendance problems. BRC provided multiple

warnings to Roderick about his attendance. On June 18, 2010, Roderick was given a warning for

a second time of being absent without calling in. A month later, on July 23, 2010, he received

another warning for absences. Three days later, on July 26, 2010, Roderick received yet another

written warning for attendance problems. On August 18, 2010, he received a final written warning

for his absences and was notified if he accumulated three more attendance points he would be

terminated. On September 10, 2010, Roderick received a warning that he had accumulated another

attendance point. Id. at 23–24, 90–94. The following year, Roderick received a “verbal warning”

on February 9, 2011, for again accumulating eight points on his attendance record. He continued

to receive warnings about his workplace attendance issues in 2013 and 2014 (Filing No. 34-1 at

95–100).




                                                2
       Roderick admits that in 2016 and 2017, his attendance was “horrible.” (Filing No. 34-1 at

23.) He received further warnings about his attendance problems on August 2, 2016, September

6, 2016, November 22, 2016, and March 8, 2017. Id. at 24, 102–04, 106.

       On March 8, 2016, Roderick received a warning for laughing at an employee who had

made a mistake, which made the employee feel embarrassed and stupid. Id. at 101. On January

26, 2017, he received a warning for eating on the production floor. Id. at 105.

       In August 2016, Roderick had a meeting with Dave Laspas (“Laspas”), BRC’s operations

manager, and Mary Conden (“Conden”), BRC’s human resources manager (Filing No. 34-1 at 10–

11; Filing No. 34-2 at 3). The meeting was held to address a complaint made by another BRC

employee who alleged that Roderick was messaging his girlfriend about the possibility of making

a sex video for money. In the meeting with Laspas and Conden, Roderick denied that his messages

had anything to do with making a sex video, and Roderick rationalized that what happened outside

of work hours was none of BRC’s business (Filing No. 34-3 at 2; Filing No. 34-2 at 5; Filing No.

34-1 at 10–11).

       Conden and Overmyer (Roderick’s direct supervisor) had already met with Roderick

regarding the incident, and he had told them that what happened outside of work hours was none

of BRC’s business, so Laspas and Conden decided to meet together with Roderick after the initial

meeting between Roderick and Conden and Overmyer (Filing No. 36-2 at 2; Filing No. 34-2 at 3–

4). When Roderick explained to Laspas and Conden that his conduct outside of work hours was

not BRC’s concern, they clarified that Roderick represented BRC at all times, even outside of work

hours, and he acknowledged understanding their position and explained that he would block the

other BRC employee and his girlfriend on Facebook (Filing No. 34-1 at 11). During the meeting,




                                                3
Roderick also was counseled about his poor attendance, which they explained was affecting his

overall performance, and he was encouraged to make a concerted effort to improve his attendance.

       In 2016, Chuck Chaffee (“Chaffee”), BRC’s owner and CEO, and other members of BRC’s

management team were aware of poor performance and other problems in the quality department

at the Hartford City plant. BRC management asked Laspas, as the operations manager, to take any

corrective action necessary to improve the Hartford City quality department (Filing No. 34-5 at 1).

There were numerous, ongoing discussions with Overmyer, the manager of the quality department,

about communication issues and other issues that were affecting the whole department (Filing No.

34-1 at 9).

       After the August 2016 meeting, Laspas began assigning new tasks to Roderick. The team

members in the quality department, including Roderick, were informed during a meeting that

Laspas was taking over the day-to-day operations of the department because of the ongoing issues

in the department. Laspas had one-on-one meetings with each member of the quality department

and planned to have additional one-on-one meetings every thirty days. Laspas and Conden had

discussions with team members of the quality department throughout 2016 concerning the ongoing

problems in the department (Filing No. 34-1 at 9–10; Filing No. 34-2 at 5; Filing No. 34-3 at 5).

       In September 2016, Roderick met with Laspas, Conden, and Overmyer to discuss how

Roderick’s work performance had not improved. Roderick was counseled that his performance

needed to improve, he needed to report safety issues, and he needed to assist other employees when

requested. After the meeting, Overmyer told Roderick that she did not have a problem with his

work performance, but Roderick knew that Overmyer also was being counseled (Filing No. 34-1

at 12–13).




                                                4
       On October 21, 2016, Roderick again met with Laspas, Conden, and Overmyer. Laspas

told Roderick that he was frustrated with Roderick’s performance despite numerous coaching

sessions. Laspas also told Roderick that Roderick had shown a lack of commitment, desire, and

interest in performing his assigned duties. Laspas informed Roderick that these matters needed

immediate attention, and he placed Roderick on a performance improvement plan, of which

Roderick received a copy. Laspas told Roderick that he had never seen anyone successfully

complete a performance improvement plan, but Laspas would be there for Roderick if he needed

help. Id. at 14, 15, 88.

       After approximately thirty days, Laspas informed Roderick that Roderick had not complied

with his performance improvement plan, and BRC was moving him out of the quality department

and returning him to production. BRC gave Roderick the option of taking a job as a press operator

or an inspector/finisher. BRC also gave Roderick the choice of any shift, and Roderick chose to

be an inspector/finisher on the third shift. Other employees in the quality department also were

moved to other positions. Near the end of 2016, Overmyer was demoted in the quality department

from the position of quality manager to quality engineer. Around that same time, Vicky Brinker

(“Brinker”), another employee in the quality department, had been receiving counseling because

of work performance issues, and BRC removed Brinker from the quality department because of

her work issues. Overmyer and Brinker were the two other employees who worked with Roderick

in the office of the quality department. Roderick explained that nobody wanted to deal with Laspas

because he was tough on everybody and threatened to walk people “out the door” (Filing No. 34-

2 at 7; Filing No. 34-1 at 15–17).

       On December 1, 2016, Roderick sent an email to BRC’s owner, Chaffee, to “inform [him]

of [Roderick’s] feelings concerning his current situation” following his “recent demotion.” (Filing




                                                5
No. 36-4 at 14.) Roderick complained that he had been “meticulously criticized for every effort

[he had] put forth,” which made him feel “increased anxiety due to the hostile environment that

has been created by this situation.” Id. Roderick’s email to Chaffee concluded, “Dave Laspas has

threatened to walk employees out the door, myself included. So I try to avoid him.” Id.

        Chaffee called Roderick after receiving the email and explained to Roderick that BRC

management had asked Laspas to restructure the quality department as needed to help the

company. Chaffee told Roderick that he would look into the issue and then ask the company

president and human resources manager to review the issue (Filing No. 34-5 at 1–2; Filing No. 34-

1 at 18, 20).

        On December 5, 2016, the human resources manager met with Roderick to discuss his

concerns. Roderick told him that he was being harassed, he was upset with the whole situation,

and he was upset with “the way Dave has done people” by his threatening behavior and threatening

people to walk them out (Filing No. 34-1 at 19; Filing No. 34-6 at 1–2). Roderick did not tell the

human resources manager that he had been singled out by Laspas, but rather, that Laspas treated

all BRC’s employees poorly (Filing No. 34-6 at 2).

        On December 8, 2016, Roderick met with the human resources manager, the plant

manager, and the new quality department manager. Roderick was offered an opportunity to return

to the quality department during the day shift with a fresh start, to resume the document control

function that Roderick previously had performed, and to receive his pay at his previous level.

Roderick was told he still would have to deal with Laspas even though he worked a different shift

because Laspas, as the operations manager, ultimately was in charge of the facility. BRC made

this offer after internal discussions because Roderick had been a long-time employee, he had

expressed a desire to remain in the quality department, and BRC believed that Roderick might be




                                                6
able to improve his performance with the new manager in the quality department. The choice

whether to return to his previous position and pay or to remain on third shift was left up to

Roderick. Roderick told them that he wanted to remain on third shift so that he could avoid Laspas.

After the December 8, 2016 meeting, neither the human resources manager nor any other employee

of BRC received any further complaints from Roderick concerning Laspas (Filing No. 34-1 at 21–

22; Filing No. 34-6 at 2).

       Roderick’s work hours on the third shift were 11:00 p.m. to 7:00 a.m. Laspas generally

worked from 6:00 a.m. to 4:30 p.m. On occasion, Laspas would come in at 5:00 a.m. or 6:00 a.m.

because he was working on a new system for BRC. While Roderick was working on the third

shift, between January 2017 and June 1, 2017 (when Roderick quit his job at BRC), Laspas went

out of his way to walk by Roderick a total of three times and said Roderick’s name and nothing

else. Laspas walked through all areas of the plant because he was the operations manager.

Roderick acknowledged that Laspas did nothing else toward him from January through June 2017

other than the three occasions when Laspas walked by and said Roderick’s name (Filing No. 34-1

at 25–26; Filing No. 34-2 at 8).

       On June 1, 2017, Roderick called and left a voicemail message on the employee call-off

number, stated his name and clock number, and then stated, “I quit.” He then stated, “Just to

refresh your memory, I quit.” (Filing No. 34-1 at 24–25.)

       BRC has a zero-tolerance policy of harassment in the workplace. Roderick was aware of

the harassment policy, which was included in the employee handbook. He received, reviewed,

and signed the harassment policy multiple times during his employment at BRC. Roderick also

acknowledged that his employment with BRC was at-will and could be terminated at any time for




                                                7
any reason or no reason at all by either BRC or Roderick (Filing No. 34-1 at 6–7, 27–31, 39–41,

84–86).

       BRC’s zero-tolerance policy of harassment explained:

            WE CANNOT HELP YOU OUT UNLESS WE ARE MADE AWARE
       THAT OUR ASSISTANCE IS REQUIRED.

               In fulfilling the commitment of BRC to maintain a safe and productive
       environment, all managers and supervisors are expected to halt any harassment or
       potentially threatening behavior of which they become aware by restating this
       policy -- and, when necessary, by direct disciplinary action reasonably calculated
       to eliminate a recurrence of the situation. MAKE NO MISTAKE -- HAVING TO
       PUT UP WITH ANY FORM OF HARASSMENT OR THREATENING
       BEHAVIOR IS NOT A PART OF ANYONE’S JOB AT BRC.

(Filing No. 34-1 at 27.) (Emphasis in original.)

       Roderick filed a charge of discrimination with the United States Equal Employment

Opportunity Commission (“EEOC”), and alleged in his charge:

       I am an openly gay Male. I began my employment with BRC Rubber and Plastics
       on November 10, 1993. I was placed on a Performance Improvement Plan by
       Operations Manager Dave Laspas on October 21, 2016, and on November 11, 2016,
       I was notified of my demotion from Quality to Production. I currently work 3rd
       shift in order to avoid harassment from Laspas, and have complained of the
       harassment to company CEO Chuck Chafee. I sometimes have anxiety attacks on
       the job when Laspas is near me.

       I believe I have been harassed and disciplined because of my sexual orientation, in
       violation of Title VII of the Civil Rights Act of 1964, as amended.

(Filing No. 1-1 at 6.)

       On June 27, 2017, Roderick filed a pro se complaint in this Court, asserting a claim for

discrimination and harassment based on sexual orientation under Title VII (Filing No. 1). After

retaining counsel, an Amended Complaint was filed asserting a Title VII claim for sex

discrimination and harassment (Filing No. 25). Soon thereafter, BRC filed a Motion for Summary

Judgment.




                                                   8
                       II.    SUMMARY JUDGMENT STANDARD

       The purpose of summary judgment is to “pierce the pleadings and to assess the proof in

order to see whether there is a genuine need for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986). Federal Rule of Civil Procedure 56 provides that summary

judgment is appropriate if “the pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any, show that there is no genuine issue as to any material

fact and that the moving party is entitled to a judgment as a matter of law.” Hemsworth v.

Quotesmith.com, Inc., 476 F.3d 487, 489–90 (7th Cir. 2007). In ruling on a motion for summary

judgment, the court reviews “the record in the light most favorable to the non-moving party and

draw[s] all reasonable inferences in that party’s favor.” Zerante, 555 F.3d at 584 (citation omitted).

“However, inferences that are supported by only speculation or conjecture will not defeat a

summary judgment motion.” Dorsey v. Morgan Stanley, 507 F.3d 624, 627 (7th Cir. 2007)

(citation and quotation marks omitted). Additionally, “[a] party who bears the burden of proof on

a particular issue may not rest on its pleadings, but must affirmatively demonstrate, by specific

factual allegations, that there is a genuine issue of material fact that requires trial.” Hemsworth,

476 F.3d at 490 (citation omitted). “The opposing party cannot meet this burden with conclusory

statements or speculation but only with appropriate citations to relevant admissible evidence.” Sink

v. Knox County Hosp., 900 F. Supp. 1065, 1072 (S.D. Ind. 1995) (citations omitted).

       “In much the same way that a court is not required to scour the record in search of evidence

to defeat a motion for summary judgment, nor is it permitted to conduct a paper trial on the merits

of [the] claim.” Ritchie v. Glidden Co., 242 F.3d 713, 723 (7th Cir. 2001) (citations and quotation

marks omitted). “[N]either the mere existence of some alleged factual dispute between the parties

nor the existence of some metaphysical doubt as to the material facts is sufficient to defeat a motion




                                                  9
for summary judgment.” Chiaramonte v. Fashion Bed Grp., Inc., 129 F.3d 391, 395 (7th Cir. 1997)

(citations and quotation marks omitted).

       The Court views the designated evidence in the light most favorable to Roderick as the

non-moving party and draws all reasonable inferences in his favor. Bright v. CCA, 2013 U.S. Dist.

LEXIS 162264, at *8 (S.D. Ind. Nov. 14, 2013). “However, employment discrimination cases are

extremely fact-intensive, and neither appellate courts nor district courts are obliged in our

adversary system to scour the record looking for factual disputes.” Id. at *8–9 (citation and

quotation marks omitted).

                                    III.   DISCUSSION

       BRC asks for entry of summary judgment on Roderick’s sole Title VII claim, and Roderick

asks the Court for leave to submit “newly discovered evidence” in opposition to BRC’s Motion

for Summary Judgment. The Court will first address Roderick’s Motion for Leave and then turn

to BRC’s Motion.

       A.      Roderick’s Motion for Leave to Submit Newly Discovered Evidence

       On September 14, 2018, Roderick filed a motion, requesting leave to submit “newly

discovered evidence”—an affidavit of a former employee of BRC that was executed on September

13, 2018 (Filing No. 39). The entirety of the Motion states:

       1. An Affidavit of a former employee of Defendant, Bernie Conley, was executed
          on September 13, 2018.

       2. Counsel for Plaintiff was advised on September 13, 2018 of this new evidence.

       3. Counsel for Plaintiff has attached the Affidavit of Bernie Conley hereto and
          marked it as Exhibit 5.

       4. Counsel for Plaintiff is in the process of verifying this evidence.

       5. Defendant will not be prejudiced by the Court granting this Motion.




                                                10
Id. at 1.

        Attached to Roderick’s Motion is a two-page, handwritten “affidavit” from Bernie Conley,

who alleges that, on unspecified dates, Laspas made derogatory remarks containing homosexual

slurs to him on two separate occasions, outside the presence of Roderick. (Filing No. 39-1.)

        BRC opposes Roderick’s Motion for Leave to Submit Newly Discovered Evidence,

asserting that it is untimely and prejudicial as well as irrelevant. BRC explains discovery closed

in this matter on July 2, 2018. Then on July 30, 2018, BRC filed its Motion for Summary

Judgment. Roderick filed his response brief and evidence on August 20, 2018. On August 24,

2018, BRC filed its reply brief. Thus, the Motion for Summary Judgment is fully briefed and is

ripe for ruling. Then on September 14, 2018, after discovery had closed and the dispositive motion

was fully ripe, Roderick filed his Motion to submit the handwritten affidavit from Bernie Conley.

BRC points out that Bernie Conley was never listed on Roderick’s preliminary witness list or his

final witness list. Further, Roderick does not even attempt to give a reason as to why this “new

evidence” was not known earlier and could not have been discovered and produced during

discovery if reasonable diligence had been used.

        BRC asserts that allowing such evidence would be unfairly prejudicial to BRC because the

dispositive motion is already fully briefed and ready for ruling, discovery has long since closed,

and the witness was never disclosed, so discovery would have to be reopened to allow BRC to

depose the new witness, thereby delaying the litigation. The Court agrees with the points raised

by BRC. Roderick has not explained why the evidence could not have been produced timely, and

to allow the late submission of the affidavit would result in unfair prejudice. Accordingly the

motion is denied.




                                               11
       That said, even if submitted timely, this information would not support Roderick’s claims

because there is no evidence concerning when the statements were made, no evidence that Conley

told Roderick about the statements and Roderick fails to show any harm suffered as a result of the

supposed statements. See Whittaker v. Northern Illinois University, 424 F.3d 640, 645 (7th Cir.

2005). In Whittaker, explicit, derogatory and sexist references were made outside of Whittaker’s

presence, and there is no evidence that she was aware of the remarks during her employment. The

court held that an objectively hostile work environment will not be found where “[m]ost of the

conduct that forms the basis of [a plaintiff's] claim consists of derogatory statements made by

supervisors or co-workers out of her hearing. ” Id.

           B. BRC’s Motion for Summary Judgment

       In its Motion for Summary Judgment, BRC asserts that Roderick has no evidence to

support a Title VII claim for sex discrimination and harassment. Because there is no evidence to

support a claim of sex discrimination and harassment, BRC argues that it is entitled to summary

judgment. In his response brief opposing the summary judgment motion, Roderick states,

       Laspas created a hostile work environment until such time as Plaintiff resigned in
       June of 2017. Roderick did not file a claim with the EEOC regarding the cessation
       of his employment, nor is he making such a claim in this action. Rather, this action
       is limited to the harassment and hostile work environment Roderick experienced
       from the date of his meeting with Laspas in August 2016, regarding the personal
       text messages to Amanda McJury, through the end of his employment in June of
       2017.

(Filing No. 36 at 1–2.)

       In light of Roderick’s clarification of his claim, the Court limits its analysis and discussion

to the claim that Roderick suffered harassment and a hostile work environment at BRC from

August 2016 until June 2017 when he resigned.




                                                 12
       In order to support a Title VII claim of sexual harassment, the plaintiff must provide

evidence that: “(1) her work environment was both objectively and subjectively offensive; (2) the

harassment she complained of was based on her sex; (3) the conduct was either severe or pervasive;

and (4) there was a basis for employer liability.” Passanti v. Cook County, 689 F.3d 655, 664 (7th

Cir. 2012). For harassment to be actionable under Title VII, the conduct must be “so severe or

pervasive as to alter the conditions of [] employment and create an abusive working environment.”

EEOC v. Mgmt. Hospitality of Racine, Inc., 666 F.3d 422, 432 (7th Cir. 2012) (internal citation

and quotation marks omitted).

       Concerning the allegation that Roderick suffered harassment and a hostile work

environment at the hands of Laspas after the August 2016 meeting concerning Roderick’s personal

messages to a coworker’s girlfriend, BRC asserts that there is no evidence that Roderick was

harassed on the basis of his sexual orientation. The meeting had nothing to do with Roderick’s

sexual orientation nor is there any evidence that anyone at the meeting discussed Roderick’s sexual

orientation. Instead, the meeting addressed a complaint made by another BRC employee about

Roderick’s discussions with his girlfriend.

       BRC argues that Title VII is not “a general civility code,” Faragher v. City of Boca Raton,

524 U.S. 775, 788 (1998), and Roderick must connect the alleged harassment or hostile work

environment to his protected status. To bolster its argument, BRC points to the Seventh Circuit’s

decision in Patton v. Indianapolis Public School Board:

               A plaintiff may also establish a Title VII violation by proving that
       discrimination based on race or gender has created a hostile or abusive work
       environment. [Plaintiff] claims that [her supervisor] treated her in a rude, abrupt,
       and arrogant manner, ignored her work-related suggestions and failed to keep her
       informed about changes at work . . . [and] subjected her to stern and severe
       criticism. . . . Many employees have to put up with some amount of rude, arrogant,
       or boorish behavior at work . . . .




                                                13
               [Plaintiff] has presented no evidence to show that [the supervisors’]
       treatment of her was based on her race or gender--she argues instead that the
       abusive conduct was purely personal. This is fatal to her claim. Under Title VII, a
       hostile work environment exists only when the victim was singled out because of
       his or her gender or race. Title VII does not guarantee a utopian workplace, or even
       a pleasant one. As long as the hostility was not based on a protected characteristic,
       Title VII is not implicated.

Patton v. Indianapolis Pub. Sch. Bd., 276 F.3d 334, 339 (7th Cir. 2002) (internal citations and

punctuation omitted).

       BRC points to Roderick’s testimony to multiple people that Laspas treated everyone

poorly, not just Roderick. This is evidence that Laspas was not singling out Roderick because of

his sexual orientation. BRC notes that all three office staff in the quality department—Roderick,

Overmyer, and Brinker—were counseled and eventually demoted or moved to other positions after

Laspas took over the day-to-day operations of the quality department. This is further evidence that

Laspas was not singling out Roderick because of his sexual orientation.

       In performance reviews, Roderick felt that Laspas was overly critical of his performance

and that Laspas was rude to all the employees and critical of the department’s performance.

Roderick expressed that he felt harassed because Laspas watched him perform his work

responsibilities on a handful of occasions. But as BRC explains, Laspas had every right to observe

the employees working in his capacity as the operations manager. Once Roderick began working

the third shift, his contact with Laspas was very limited, and Roderick complained that over a six-

month period Laspas walked passed him on three occasions and said his name and nothing else.

BRC argues that this conduct is not severe or pervasive harassment, and there is no connection

between the conduct and Roderick’s sexual orientation.

       BRC further asserts that Roderick never stated in his email to Chaffee, during his telephone

call with Chaffee, or during or after his meetings with the human resources manager that he was




                                                14
being discriminated against or harassed because of his sexual orientation. BRC argues there

simply is no connection between Roderick’s sexual orientation and what occurred at BRC and

what was communicated at BRC, and as such, Roderick’s harassment and hostile work

environment claim fails as a matter of law.

       Responding to the Motion, Roderick argues that Laspas’ attitude toward Roderick changed

following the August 2016 meeting, where they discussed Roderick’s messages to a coworker’s

girlfriend. He asserts that, after the meeting, Laspas pursued a program of harassment aimed at

forcing him to quit his job.

       Roderick explains that in August 2016 Conden and Overmyer already had met with him to

discuss his messages to a coworker’s girlfriend. Shortly thereafter, Laspas decided to call a second

meeting to discuss the messages. Roderick asserts that this second meeting had nothing to do with

his work performance and dealt strictly with conduct that occurred outside of work hours.

Following this meeting with Laspas and Conden, Roderick was assigned additional work

assignments, and Overmyer (Roderick’s direct supervisor) was directed to report weekly to Laspas

on Roderick’s work performance. Laspas was critical of Roderick’s work performance and

frequently asked for status updates on projects. Laspas placed Roderick on a performance

improvement plan and told him that he had never seen anyone successfully complete it. (Filing

No. 36-4 at 5). As predicted and forewarned, Laspas decided that Roderick did not meet the plan’s

requirements and demoted him to a production position. Roderick argues that Laspas would go

out of his way to walk by him in order to intimidate him. He further argues that BRC offered no

evidence that his coworker was threatened by his personal messages to the coworker’s girlfriend,

and the harassing conduct by Laspas did not begin until after Laspas confronted Roderick about

the private messages sent to the girlfriend concerning a sex tape.




                                                15
       In determining whether the environment was objectively hostile, a court must consider all

of the circumstances, including the frequency and severity of conduct, whether it is threatening

and/or humiliating or merely offensive, and whether the harassment unreasonably interferes with

an employee's work.” Wyninger v.New Venture Gear, Inc., 361 F.3d 965, 975–76 (7th Cir. 2004).

Indeed, the threshold for plaintiffs is high, as “[t]he workplace that is actionable is one that is

‘hellish.” Perry v. Harris Chernin, Inc., 126 F.3d 1010, 1013 (7th Cir.1997). Unfortunately for

Roderick, his evidence and argument does not satisfy the necessary elements to support his

harassment claim. The evidence falls well short of showing an objectively and subjectively

offensive work environment, harassment based on sexual orientation, severe or pervasive

harassing conduct, and a basis for employer liability. See Passanti, 689 F.3d at 664.

       All three office staff in the quality department, which included Roderick, were counseled

and demoted or moved to other positions when Laspas took over the day-to-day operations of the

quality department. A new quality department manager was brought in to correct performance

problems in the department. Roderick complained to many people, and acknowledged in his

deposition, that Laspas treated everyone poorly and that nobody wanted to deal with Laspas

because he was tough on everybody and threatened to walk people out the door. When he

complained to Chaffee and the human resources manager, Roderick reported that Laspas was

overly critical, harassing, and rude, but he never raised his sexual orientation, nor did he make the

connection between Laspas’ conduct and Roderick’s sexual orientation.

       Under Title VII, a hostile work environment exists only when an employee is singled out

because of his protected status. “Title VII does not guarantee a utopian workplace, or even a

pleasant one. As long as the hostility was not based on a protected characteristic, Title VII is not




                                                 16
implicated.” Patton, 276 F.3d at 339. The designated evidence shows that Title VII is not

implicated in this case, and as such, the Court grants BRC’s Motion for Summary Judgment.

                                  IV.    CONCLUSION

       For the foregoing reasons, Defendant BRC Rubber & Plastics, Inc.’s Motion for Summary

Judgment is GRANTED (Filing No. 34), and Plaintiff Byron Roderick’s claim is dismissed.

Roderick’s Motion for Leave to Submit Newly Discovered Evidence (Filing No. 39) is DENIED.

All other pending motions are denied as moot, and the jury trial is vacated. Final judgment will

issue under separate order.

       SO ORDERED.

Date: 8/20/2019




DISTRIBUTION:

Christopher E. Clark
GOODIN ABERNATHY LLP
cclark@goodinabernathy.com

Thomas M. Kimbrough
BARRETT & MCNAGNY LLP
tmk@barrettlaw.com

Michael H. Michmerhuizen
BARRETT & MCNAGNY LLP
mhm@barrettlaw.com




                                              17
